               Case 6:18-cv-06823-FPG-MJP Document 19-9 Filed 04/30/20 Page 1 of 1


Beath, Patrick

From:                              Katie Flynn <katie@houshlaw.com>
Sent:                              Tuesday, April 28, 2020 11:42 AM
To:                                Beath, Patrick
Cc:                                vinceab13@yahoo.com; frank@houshlaw.com; kirsten@houshlaw.com
Subject:                           Bradley - A Dispute with the City of Rochester Police Department
Attachments:                       BONGIOVANNI NOTICE OF DEPOSITION.pdf; Bradley First Set.pdf; CROPO NOTICE OF
                                   DEPOSITION .pdf; SUTTON NOTICE OF DEPOSITION .pdf



   Warning: This email originated from an external source. Please do not open attachments, click on links, or provide your
                                     username or password if the source is suspicious.
Greetings Mr. Beath;
Enclosed are four documents from Mr. Housh regarding the matter above. Moreover, Mr. Housh will be sending these
documents via U.S. Mail today.
Kindly,
Katie Flynn
Legal Assistant
Housh Law Offices, PLLC
katie@houshlaw.com
716‐221‐0231




                                                             1
